DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Applicant’s claim for domestic benefit under 35 U.S.C. 119(e) is acknowledged.

Information Disclosure Statement
	The information disclosure statement submitted has been considered by the Examiner and made of record in the application file.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the established dataset" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
21 recites the limitation "the training information" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the heatmap" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the pathologic site" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Further consider claim 21, the recitation of “model” is unclear and infinite. The rest of claim body and language essentially defines an execution of a “method”.
Appropriate corrections required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Gale, W. et al. (“Detecting hip fractures with radiologist-level performance using deep neural networks.” ArXiv abs/1711.06504 (2017): pages 1-6).
Consider claim 1, Gale discloses a method of analyzing a medical image, the method comprising: receiving a medical image (see title; “detecting hip fracture”); applying a model stored in a memory (see section 3.1; Model selection); analyzing the medical image based on the model (see section 5; “neural network”); determining the medical image including a presence of fracture (see title, abstract, and section 5; “detecting hip fractures”); and, transmitting an indication (read as “identify the presence of proximal femoral fractures automatically”) indicative of the determination (see section 5; 

    PNG
    media_image1.png
    564
    1079
    media_image1.png
    Greyscale
).
However, Gale does not explicitly disclose receiving a medical image.
Nevertheless, Gales discloses detecting hip fracture.

Consider claim 2 as applied to respective claim, Gale as modified discloses applying the model comprising: receiving training data from a dataset, the training data including a plurality of training images, each training image includes diagnosis data; developing the model using the training data; and storing the model in the memory (see section 2.2-2.3, 3.1; “model selection”).
Consider claim 3 as applied to respective claim, Gale as modified discloses identifying a portion of each training image, wherein the portion includes the diagnosis data; and developing the model using the training data and the portion identified (see section 2.2; “improved the label accuracy”).
Consider claim 4 as applied to respective claim, Gale as modified discloses analyzing the medical image based on the model comprising augmenting the medical image, said augmenting is at least one of: zooming of the medical image; flipping the medical image horizontally; flipping the medical image vertically; or, rotating the medical image (see section 2.3; “reduced the input size”).
Consider claim 5 as applied to respective claim, Gale as modified discloses developing the model comprising using machine learning technique or deep neural network learning technique (see section 2.2-2.3, 3.1; “model selection”).
Consider claim 6 as applied to respective claim, Gale as modified discloses identifying a lesion site (see section 2.2; “improved the label accuracy”).
claim 7 as applied to respective claim, Gale as modified discloses generating a heatmap to identify the lesion site (see section 2.3; “reduced the input size”).
Consider claim 8 as applied to respective claim, Gale as modified discloses the presence of fracture comprise fracture in a hip or pelvic region (see section 2.2-2.3, 3.1; “model selection”).
Consider claim 9 as applied to respective claim, Gale as modified discloses the medical image is a frontal pelvic radiograph and the image is a raw pixel medical image of 500.times.500 pixels to 3000.times.3000 pixels (see section 2.2-2.3; “improved the label accuracy”).
Consider claim 10 as applied to respective claim, Gale as modified discloses analyzing the medical image based on the model does not require the identification of the femoral neck in the medical image (see section 2.3; “reduced the input size”).

Examiner Note: See detailed claim 1 rejection for other independent claim rejection.

Consider claim 11, Gale discloses a system of analyzing a medical image, the system comprising: a scanner for receiving the raw pixel medical image (see title and abstract; “detecting hip fracture”); a processor being configured to: apply a model (see section 3.1); analyze the medical image based on the model (see section 5); and determine the medical image comprising a presence of fracture (see section 5); and a display for displaying an indication indicative of the determination (see section 5; 

    PNG
    media_image1.png
    564
    1079
    media_image1.png
    Greyscale
).
However, Gale does not explicitly disclose receiving a medical image.
Nevertheless, Gales discloses detecting hip fracture.
Therefore, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed subject matter to implement a subject image in order to determine the efficacy of the neural network based fracture detection and yield predictable results of network performance.
Consider claim 12 as applied to respective claim, Gale as modified discloses the processor is configured to apply the model comprising: receiving training data from a dataset, the training data including a plurality of training images, each training image includes diagnosis data; developing the model using the training data; and storing the model in the memory (see section 2.2-2.3, 3.1; “model selection”).
Consider claim 13 as applied to respective claim, Gale as modified discloses the processor is configured to retrieve the model further comprising: identifying a portion of 
Consider claim 14 as applied to respective claim, Gale as modified discloses the processor is configured to analyze the medical image based on the model comprising augmenting the medical image, said augmenting is at least one of: zooming of the medical image; flipping the medical image horizontally; flipping the medical image vertically; or, rotating the medical image (see section 2.3; “reduced the input size”).
Consider claim 15 as applied to respective claim, Gale as modified discloses developing the model comprising using machine learning technique or deep neural network learning technique (see section 2.2-2.3, 3.1; “model selection”).
Consider claim 16 as applied to respective claim, Gale as modified discloses the processor is further configured to identify a lesion site (see section 2.2; “improved the label accuracy”).
Consider claim 17 as applied to respective claim, Gale as modified discloses the processor is further configured to generate a heatmap to identify the lesion site (see section 2.3; “reduced the input size”).
Consider claim 18 as applied to respective claim, Gale as modified discloses the presence of fracture comprise fracture in a hip or pelvic region (see section 2.2-2.3, 3.1; “model selection”).
Consider claim 19 as applied to respective claim, Gale as modified discloses the medical image is a frontal pelvic radiograph and the image is a raw pixel medical image of 500.times.500 pixels to 3000.times.3000 pixels (see section 2.2-2.3; “improved the label accuracy”).
claim 20 as applied to respective claim, Gale as modified discloses analyzing the medical image based on the model does not require the identification of the femoral neck in the medical image (see section 2.3; “reduced the input size”).
Consider claim 21, Gale discloses a model for automatically analyzing pelvic radiographs using image analytics developed using previously-analyzed transfer learning process of radiographs, the model comprising: receive training information from the established dataset, the training information including a plurality of radiographs with normal and abnormal diagnosis (see abstract); determine a portion of each of the plurality of radiographs including diagnostic information (see section 2.2 and 2.3), perform deep neural network learning to develop a model using the training information and the portion determined for each of the plurality of radiographs (see section; 3.1; “model selection”), portion determined for presence of fracture or not of radiographs, 

    PNG
    media_image1.png
    564
    1079
    media_image1.png
    Greyscale
).

Nevertheless, Gale discloses detecting presence and localization of hip fracture. Furthermore, heatmap application and graphical presentation is well-known in the art of medical imaging (see Selvaru et al. 2016 and Bar et al. 2017).
Therefore, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed subject matter to implement a subject image in order to determine the efficacy of the neural network based fracture detection and display a heatmap pointing out the localization of fracture.

Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

Fayyaz Alam


February 13, 2021

/FAYYAZ ALAM/
Primary Examiner, Art Unit 2662